Keuse, J.:
The action was originally commenced in the Municipal Court of the city of Rochester and an appeal taken to the County Court of Monroe county. After the action was commenced, and before the appeal was taken to the County Court, the right to a new trial in the County Court was taker! away by chapter 754 of the Laws of 1907 (amdg. Code Civ. Proc., §§ 3226, 3227), The facts relating to the action and the proceedings had are fully stated in the opinion of Mr. Justice Williams, and need not be referred to here-in detail. .
The appellant insists that he is entitled to a new trial in the County Court, and the question here is whether the provision in the Statutory Construction Law (Laws of 1892, chap. 677, § 31) which saves a right of action notwithstanding the repeal of a statute and permits an action pending immediately prior to the taking effect of the repeal to be prosecuted and defended to final effect in the same manner as it might be if such provision were not repealed, saves the right to a new trial in the County Court.
We are agreed, as I understand it, that the right of appeal itself is nota vested right, and no constitutional right is invaded in taking it away. Furthermore, the act of 1907 does not assume to take away the right of appeal, but only changes the method of reviewing the judgment on appeal. Our difference arises over the interpretation and effect of the saving provision in the Statutory Construction Law to which I have referred. Undoubtedly causes of action are saved and the abatement of actions prevented by this provision of the Statutory Construction Law, but I .do not think it was intended thereby to preserve precisely the same procedure in prosecuting or defending an action to final effect as provided for before the repealing act became effective. (Lazarus v. Metropolitan Elev. R. Co., 145 N. Y. 581.) The repeal of the provision in the statute providing for a new' trial upon an appeal from a judgment of the Municipal Court to the County Court was a mere change in the procedure, *453as it seems to me, and the right to a new trial was not preserved by the saving provision of the Statutory Construction Law.
It follows, therefore, that the order should be affirmed, with ten dollars costs and disbursements.
All concurred, except Williams and Bobson, JJ., who dissented in an opinion by Williams, J.